Citation Nr: 0709395	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss on the basis 
that the veteran failed to submit new and material evidence 
sufficient to reopen that claim.  The veteran perfected a 
timely appeal of this determination.

In January 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At this hearing, 
the veteran raised the issue of entitlement to service 
connection for tinnitus.  Since this issue has not been 
developed for appellate consideration, it is referred to the 
RO for such further action as is deemed appropriate.  

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  In a decision dated April 2002, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  The evidence received since the April 2002 Board decision 
is not cumulative or redundant, and, when considered with 
previous evidence of record, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  


CONCLUSION OF LAW

Subsequent to the final April 2002 Board decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107), enacted 
in November 2000, includes an enhanced duty on the part of VA 
to notify those claiming VA benefits as to the information 
and evidence necessary to substantiate a claim.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

To comply with the requirements of the VCAA, the RO must 
satisfy the following four requirements.  First, the RO must 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  38 
U.S.C.A.        § 5103; 38 CFR § 3.159(b)(1) (2006).  Second, 
the RO must inform the claimant of the information and 
evidence the VA will seek to provide.  Id.  Third, VA must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Id.  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  

The VCAA requires, in the context of a request to reopen, the 
Secretary to look at the bases for the denial of the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found to be insufficient in the previous denial.  The 
veteran must also be notified of what constitutes "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Thus, any deficiency in the May 2004 letter regarding 
compliance with the VCAA notice requirements as outlined 
above, as well as the type of notice required under Kent, is 
deemed harmless in this case, because the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened herein below.

Moreover, while the veteran has not been apprised of what 
type of information and evidence will be needed to establish 
a disability rating or an effective date for the disability 
on appeal, there is no need to remand this matter to the RO 
for corrective notice.  Cf. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This is so because of the favorable outcome 
herein below, and because such notice will be provided by the 
RO.

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained.  Among other 
things, the veteran's service medical records, service 
personnel records, certain VA and private medical records 
dated post-service, a medical article, and the transcript of 
the personal hearing have been associated with the claims 
file.

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening the claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7104(b),  7105 (c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

For purposes of this appeal, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unstablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (effective from August 29, 2001).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence of record at the time of the April 
2002 Board decision included the veteran's service medical 
records (SMRs), post service VA treatment records, and a 
March 2002 hearing transcript.  The veteran testified that he 
was trained as an aerial gunner on a B-17, and that he 
sustained loud noise exposure as result of his service 
occupation.  Notably, the SMRs, including his discharge 
examination report, do not contain any finding or diagnosis 
of a hearing loss disability.  Moreover, VA treatment records 
dated between 2000 and 2001 did not pertain to a hearing loss 
disability.  Thus, the claim was denied by the Board in April 
2002 in that there was no competent evidence of current 
bilateral hearing loss that had its onset in service or was 
otherwise related to service.

The evidence presented or secured since the April 2002 Board 
decision consists of a December 1993 private audiologic 
assessment showing a speech discrimination score of 84 
percent for the right ear and 80 percent for the left ear; a 
February 2004 VA hearing aid evaluation report showing an 
assessment of bilateral, mild to profound, mid and high 
frequency sensorineural hearing loss; an article entitled, 
"76. Noise and Hearing Loss," which indicates that sounds 
of sufficient intensity (85dB(A)) and duration (8 hours per 
day) will produce permanent hearing loss after many years and 
at any age.  In a September 2004 statement, the veteran 
indicated that his levels of noise exposure in service were 
high enough and long enough to cause his hearing loss.  At 
the January 2007 hearing, the veteran described the type and 
duration of the loud noise he experienced as an aerial gunner 
on a B-17 during World War II.  

The Board finds that the aforementioned evidence is new, in 
that it was not part of the record at the time the Board 
issued its decision in April 2002.  It is also new in 
establishing a diagnosis of bilateral hearing loss within VA 
standards and in the suggesting of a relationship between 
loud noise exposure and hearing loss.

Presuming the credibility of this evidence, moreover, the 
Board finds that it is new and material, sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  The new evidence is material in establishing a 
fact necessary to substantiate the claim of service 
connection, namely, medical evidence indicating a current 
hearing loss disability and suggesting a nexus between levels 
of noise similar to that described by the veteran and hearing 
loss.  See 38 C.F.R. § 3.303.  As such, this new evidence 
materially alters the previous evidentiary picture and, 
indeed, raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. §§ 3.156, 3.303.  It is thus new and 
material within the meaning of applicable law and 
regulations.  New and material evidence having been received, 
the claim of service connection for bilateral hearing loss is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened; to this extent only, the appeal is granted.  






REMAND

The Board observes that the veteran has provided a history of 
in-service noise exposure due to close-range gunfire in 
performing his duties an aerial gunner on a B-17.  He has 
also provided medical evidence showing that he has developed 
bilateral hearing loss, as well as medical text evidence 
suggesting a relationship between certain levels and duration 
of noise exposure and hearing loss.  However, the veteran has 
not been accorded an formal examination for purposes of 
determining the nature and etiology of his current bilateral 
hearing loss.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  When medical evidence is inadequate , VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213(1992).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
bilateral hearing loss, the RO should send 
the veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R.       § 
3.159(b), to also include an explanation 
of the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman.

2.  The RO should then undertake any other 
development required to comply with the 
Veterans Claims Assistance Act (VCAA) and 
implementing regulations, to include the 
VA medical examination and opinion ordered 
below.

3.  The RO should schedule the veteran for 
an audiological examination.  The claims 
file, to include a copy of this Remand, is 
to made available to and reviewed by the 
examiner.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.

Based on the results of the examination 
and a review of the claims file, the 
examiner is asked to address the 
following:  If the veteran is found to 
have impaired hearing in one or both ears: 
(i) at a level of 40 decibels or greater 
in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz; or, (ii) at a level of 
at least 26 decibels or greater in at 
least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz; or, (iii) at 
speech recognition scores, using the 
Maryland CNC Test, of less than 94 
percent, the please answer the following 
question:

Is it at least as likely as not (a 50 
percent probability or greater) that 
the veteran's hearing loss had its 
onset during his period of military 
service; or, that this condition was 
caused by any incident that occurred 
during his period of service, to 
include the type and duration of the 
loud noise that the veteran described 
as a B-17 aerial gunner.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




